DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-13, is/are filed on 09/01/2022 are currently pending. Claim(s) 1-13 is/are rejected.

Election Restriction
	The restriction previously made has been withdrawn. Applicant’s argument is found persuasive. The claims are hereby rejoined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 11 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 11 recites the limitation “the material.” There is insufficient antecedent basis for this limitation in the claim. Applicant in previous claims have positively recited ‘a material.’


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6, 8-13 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WILLMS (DE 102016124587 A1).

    PNG
    media_image1.png
    481
    467
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    762
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    588
    857
    media_image3.png
    Greyscale

Regarding claim 1, Willms teaches filter element for a filter for purifying a fluid, wherein the filter element is configured to be arranged exchangeably in a filter housing of the filter, the filter element comprising: a filter medium (50) delimiting an element interior (i.e. 4), wherein the filter medium is configured to allow the fluid to flow therethrough for purification; at least one interior opening (i.e. 1) communicating with the element interior; at least one end body (3) arranged at the filter medium such that the at least one end body surrounds the at least one interior opening with respect to a virtual connecting axis of the filter element, wherein the at least one end body comprises a fastening region (i.e X, fig. 13) surrounding circumferentially the at least one interior opening and surrounding circumferentially the virtual connecting axis; at least one insertion adapter (20) configured to connect the filter element to a fluid connector of the filter housing, wherein the at least one insertion adapter comprises a hollow insertion sleeve (22) configured to be inserted axially with respect to the virtual connecting axis into the fastening region of the at least one end body; wherein the fastening region, on a side facing the at least one interior opening, comprises a material (any material reads on the claim) that is configured to be initially flexible during manufacture of the filter element and configured to harden later on (product-by-process limitation); wherein the hollow insertion sleeve comprises at least one holding element (1 or 23) arranged at a circumferential side of the hollow insertion sleeve, wherein the circumferential side is radially outwardly positioned with respect to the virtual connecting axis; wherein, when the hollow insertion sleeve is inserted axially into the fastening region and fastened therein, the at least one holding element is arranged in an end position thereof in the fastening region, wherein the material of the fastening region that is initially flexible flows behind the at least one holding element and the material of the fastening region when hardened forms a form fit connection with the at least one holding element (intended use, and product-by-process limitation) (p. 2-5, figs. 1-13).
Regarding claim 2, Willms teaches wherein the at least one holding element comprises or is comprised of at least one raised portion (see annotated fig. above).  
Regarding claim 3, Willms teaches wherein the at least one holding element comprises or is comprised of at least one depression (see annotated fig. above).  
Regarding claim 4, Willms teaches wherein the at least one holding element comprises or is comprised of at least one raised portion and at least one depression (see annotated fig. above).  
Regarding claim 5, Willms teaches wherein the at least one holding element extends circumferentially continuously about the circumferential side of the hollow insertion sleeve (see annotated fig. above).  
Regarding claim 6., Willms teaches holding element extends circumferentially with interruptions about the circumferential side of the hollow insertion sleeve (see annoated fig. above).  
Regarding claim 8, Willms teaches wherein the at least one insertion adapter comprises at least one locking element (31) configured to engage from behind the fastening region at a side of the fastening region facing the element interior.  
Regarding claim 9, Willms teaches wherein the at least one insertion adapter comprises or carries at least one functional component (ever adapter will have some inherent functionality, no structural weight is given to this claim).  
Regarding claim 10, Willms teaches wherein the at least one insertion adapter comprises at least one adapter-associated positioning element (32) arranged outside of the element interior, wherein the adapter-associated positioning element is configured to interact with a corresponding housing-associated positioning element arranged at the filter housing of the filter.  
Regarding claim 11, see rejection of claims 1-10.   
Regarding claim 12, Willms teaches filter for purifying a fluid, the filter comprising: an openable filter housing (60) comprising at least one fluid inlet (i.e. 62) for the fluid to be purified and at least one fluid outlet (63) for purified fluid; at least one filter element according to claim 1, configured to be exchangeably arranged in the openable filter housing such that the at least one filter element separates the at least one fluid inlet from the at least one fluid outlet.  
Regarding claim 13, Willms teaches wherein the filter housing comprises at least one fluid drain (64) configured to drain the fluid contained in the filter housing.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLMS (DE 102016124587 A1).
Regarding claim 7, Willms does not teach wherein a plurality of the at least one holding element are distributed about the circumferential side of the hollow insertion sleeve.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for multiple holding elements as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Such modification would have allowed for better positioning and sealing of the filter element. 



***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777